            Case 3:20-cr-00203-JO      Document 18     Filed 01/11/21     Page 1 of 2




1     Law Firm of Tara Herivel, LLC
      Tara Herivel, OSB #070418
2
      Tara@heriveldefense.com
3     811 SW Naito Parkway, Suite 420
      Portland, Oregon 97204
4     Ph: (503) 893-5525
      Attorney for Defendant Andrew Faulkner
5

6
                             UNITED STATES DISTRICT COURT
7
                                   DISTRICT OF OREGON
8

9      UNITED STATES OF AMERICA,                     No. 3:20-cr-00203-JO

10                             Plaintiff,
                    v.                           NOTICE OF DEFENDANT’S CONSENT TO
11
                                                 APPEAR BY PHONE
12     ANDREW STEVEN FAULKNER,

13                             Defendant.
14

15        Pursuant to this Court’s Standing Order 2020-12, Amended, and the CARES Act,
16 H.R. 748, and as reflected in the attached consent, defendant Andrew Faulkner hereby

17 consents and requests that all hearings or proceedings at which defendant’s physical

18 presence would normally be required to be conducted by phone or video teleconference,

19 to the extent permissible and practicable.

20                                                Respectfully submitted on 11 January 2021.

21                                                                          /s/Tara Herivel
                                                               Tara Herivel, OSB No. 070418
22
                                                            Attorney for Defendant Faulkner
23

24
     1 – WAIVER OF IN-PERSON APPEARANCE AND CONSENT TO APPEAR BY PHONE OR VIDEO
                                                                          Law Office of Tara Herivel, LLC
                                                                        811 S.W. Naito Parkway, Suite 420
                                                                                  Portland, Oregon 97204
26                                                                                  Phone: (503) 893-5525
                                                                                Tara@heriveldefense.com
             Case 3:20-cr-00203-JO      Document 18      Filed 01/11/21     Page 2 of 2




1
              CONSENT TO APPEAR BY PHONE AND/OR VIDEO CONFERENCE
2

3
           I, Andrew Faulkner, as the defendant in the above captioned case, after being
4
     advised by counsel of my right to be physically present during certain hearings and
5
     proceedings in this case, do hereby consent and request that those hearings and
6
     proceedings be conducted by phone or video teleconference in view of the public health
7
     concerns posed by Covid-19.
8

9
           DATED:        January 11, 2021
10

11
                                                                         /s/ Andrew Faulkner
12                                                                            Andrew Faulkner
                                                                                     Defendant
13                                                          (signature by counsel with consent)
14

15
                                                                             /s/ Tara Herivel
16                                                                  Tara Herivel, OSB #070418
                                                                       Attorney for Defendant
17

18

19

20

21

22

23

24
     2 – WAIVER OF IN-PERSON APPEARANCE AND CONSENT TO APPEAR BY PHONE OR VIDEO
                                                                            Law Office of Tara Herivel, LLC
                                                                          811 S.W. Naito Parkway, Suite 420
                                                                                    Portland, Oregon 97204
26                                                                                    Phone: (503) 893-5525
                                                                                  Tara@heriveldefense.com
